Affirmed and Memorandum Opinion filed October 27, 2005








Affirmed and Memorandum Opinion filed October 27,
2005.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NOS. 14-05-00317-CR;
          14-05-00318-CR;
          14-05-00319-CR;
         14-05-00320-CR
____________
 
SHANNON
DURAY SWANSON, Appellant
 
V.
 
THE STATE
OF TEXAS, Appellee
________________________________________________________________
 
On Appeal from the 232nd
District Court
Harris County,
Texas
Trial Court Cause Nos.
988,287; 988,288; 988,289; & 988,290
________________________________________________________________
 
M E M O R A N D U M   O P I N I O N
Appellant entered a plea of guilty to the offenses of
burglary of a habitation, aggravated kidnapping and two counts of aggravated
robbery.  On February 17, 2005, the trial
court sentenced appellant in each cause to confinement for 60 years in the
Institutional Division of the Texas Department of Criminal Justice, with
sentences to run concurrently.  Appellant
filed pro se notices of appeal.




Appellant=s appointed counsel filed briefs in each cause, in which he
concludes the appeals are wholly frivolous and without merit.  The briefs meet the requirements of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), presenting a
professional evaluation of the record demonstrating why there are no arguable
grounds to be advanced.  See High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
Copies of counsel=s briefs were delivered to
appellant.  Appellant was advised of the
right to examine the appellate records and file pro se responses.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  Appellant
requested a copy of the records and this court issued an order, directing the
District Clerk to forward copies of the record to appellant. In this order, we
provided that appellant=s pro se responses were to be filed thirty days after
appellant received the records.  This
court was notified that appellant had received the records on  August 22, 2005.  Thus, appellant=s pro se responses were due on
September 21, 2005.  As of this date, no
pro se responses have been filed.
We have carefully reviewed the records and counsel=s briefs and agree the appeals are
wholly frivolous and without merit. 
Further, we find no reversible error in the records.  A discussion of the briefs would add nothing
to the jurisprudence of the state.
Accordingly, the judgments of the trial court are affirmed.
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed October 27, 2005.
Panel consists of Justices Hudson,
Frost, and Seymore.  
Do Not Publish C Tex. R. App. P. 47.2(b).